                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 1 of 24




                                                                            1 JORDAN KEARNEY (State Bar No. 305483)
                                                                              E-Mail:       jkearney@health-law.com
                                                                            2 KATRINA A. PAGONIS (State Bar No. 262890)
                                                                              E-Mail:       kpagonis@health-law.com
                                                                            3 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                              101 Montgomery Street, 11th Floor
                                                                            4 San Francisco, California 94104
                                                                              Telephone: (415) 875-8500
                                                                            5 Facsimile: (415) 986-2157

                                                                            6 LINDA RANDLETT KOLLAR (State Bar No. 126850)
                                                                              E-Mail:       lkollar@health-law.com
                                                                            7 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                              1875 Century Park East, Suite 1600
                                                                            8 Los Angeles, CA 90067
                                                                              Telephone:    (310) 551-8194
                                                                            9 Facsimile:    (310) 551-8181
                                                                           10
                                                                              Attorneys for COUNTY OF ALAMEDA and
                                                                           11 ALAMEDA COUNTY BEHAVIORAL
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR




                                                                              HEALTH CARE SERVICES
                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12
                                                                                                     UNITED STATES DISTRICT COURT
                                                                           13
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                           14

                                                                           15
                                                                              DISABILITY RIGHTS CALIFORNIA, a                   Case No. 3:20-cv-05256-CRB
                                                                           16 California nonprofit corporation,
                                                                                                                                NOTICE AND MOTION TO DISMISS
                                                                           17                 Plaintiff,                        FIRST AMENDED COMPLAINT;
                                                                                                                                MEMORANDUM IN SUPPORT
                                                                           18          vs.                                      THEREOF

                                                                           19 COUNTY OF ALAMEDA and ALAMEDA
                                                                              COUNTY BEHAVIORAL HEALTH CARE                     Judge:   Hon. Charles R. Breyer
                                                                           20 SERVICES,                                         Date:    June 4, 2021
                                                                                                                                Time:    10:00 a.m.
                                                                           21                 Defendants.                       Dept.:   Courtroom 6

                                                                           22                                                   Trial Date:          None Set

                                                                           23
                                                                                                            NOTICE OF MOTION AND MOTION
                                                                           24
                                                                                       PLEASE TAKE NOTICE that on June 4, 2021, at 10:00 a.m., or as soon thereafter as the
                                                                           25
                                                                                matter can be heard, in the courtroom of the Honorable Charles R. Breyer located at 450 Golden
                                                                           26
                                                                                Gate Avenue, 17th Floor, San Francisco, CA 94102, courtroom 6, Defendants County of Alameda
                                                                           27
                                                                                and Alameda County Behavioral Health Care Services (“Defendants”) will, and hereby move to
                                                                           28

                                                                                                                                              Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 2 of 24




                                                                            1 dismiss Plaintiff’s claims.

                                                                            2          By this Motion, Defendants seek an order dismissing Plaintiff’s First Amended Complaint

                                                                            3 (ECF No. 52) in the above-captioned action pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                                                            4 This Motion is based on this notice of motion and motion, the memorandum of points and authorities

                                                                            5 below, the request for judicial notice filed herewith, the pleadings and papers on file in this action,

                                                                            6 such other further evidence and argument as may be presented prior to, and at, the hearing on this

                                                                            7 Motion.

                                                                            8

                                                                            9 Dated: April 1, 2021                         HOOPER, LUNDY & BOOKMAN, P.C.
                                                                           10

                                                                           11
HOOPER, LUNDY & BOOKMAN, P.C.




                                                                                                                           By:          /s/ Jordan Kearney
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12                                                               JORDAN KEARNEY
                                                                                                                                          KATRINA A. PAGONIS
                                                                           13                                                          LINDA RANDLETT KOLLAR
                                                                           14
                                                                                                                           Attorneys for COUNTY OF ALAMEDA and
                                                                           15                                              ALAMEDA COUNTY BEHAVIORAL HEALTH
                                                                                                                           CARE SERVICES
                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                        2                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                     Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 3 of 24




                                                                            1                                                      TABLE OF CONTENTS
                                                                                                                                                                                                                          Page
                                                                            2

                                                                            3 NOTICE OF MOTION AND MOTION ...........................................................................................1

                                                                            4 SUMMARY OF THE ARGUMENT .................................................................................................7

                                                                            5 I. STATEMENT OF THE ISSUES TO BE DECIDED.....................................................................9

                                                                            6 II. STATEMENT OF THE RELEVANT FACTS (PLAINTIFF’S ALLEGATIONS) .....................9

                                                                            7               A.        The “Requested Services” Encompass All Potential Mental Health Services. ..........9

                                                                            8               B.        All of the Requested Services Are Available In The Community. ..........................10

                                                                            9               C.        Only Narrow Services Are Currently Available In Institutions. ..............................10
                                                                           10               D.        Plaintiff Pleads No New Facts About The Three Exemplar Constituents. ..............10

                                                                           11 III. ARGUMENT .............................................................................................................................11
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12               A.        The FAC Is Miscast As An Olmstead Action And Should Be Dismissed
                                                                                                      Under Rule 12(b)(6) For Failure To State A Claim. ................................................12
                                                                           13
                                                                                                      1.        Plaintiff Has Not Alleged The Denial Of Any Community-Based
                                                                           14                                   Service That Is Available In An Institution. ................................................12

                                                                           15                                   a.         Plaintiff Fails to Plead Which Services Are Available In
                                                                                                                           Institutions. .......................................................................................13
                                                                           16
                                                                                                                b.         The Requested Services Are Offered In The Community. ..............13
                                                                           17
                                                                                                      2.        Plaintiff Has Not Pleaded That Treatment Professionals Have
                                                                           18                                   Determined That Requested Services Are Appropriate In The
                                                                                                                Community. ..................................................................................................15
                                                                           19
                                                                                                                a.         Plaintiff Pleads No Undue Institutionalization.................................15
                                                                           20
                                                                                                                b.         Plaintiff Does Not Plead That Any Specific Community
                                                                           21                                              Services Are Appropriate. ................................................................16

                                                                           22                         3.        Plaintiff’s Requested Relief Would Fundamentally Alter the
                                                                                                                County’s Behavioral Health System. ...........................................................18
                                                                           23
                                                                                                                a.         Plaintiff’s Complaint Demands A Fundamental Alteration Of
                                                                           24                                              The County’s Behavioral Health System. ........................................19

                                                                           25                                   b.         Alameda’s “Genuine, Comprehensive and Reasonable”
                                                                                                                           Commitment To Deinstitutionalization Should Not Be
                                                                           26                                              Disturbed. .........................................................................................20

                                                                           27               B.        Plaintiff’s Policy-Oriented Claims Exceed The Bounds Of Olmstead And
                                                                                                      Raise Non-Justiciable Political Questions................................................................22
                                                                           28

                                                                                                                             3                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                                 ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                    Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 4 of 24




                                                                            1              C.        Further Amendment Would be Futile. .....................................................................23

                                                                            2 IV. CONCLUSION ..........................................................................................................................23

                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9
                                                                           10

                                                                           11
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                            4                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                                ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                     Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 5 of 24




                                                                            1                                                  TABLE OF AUTHORITIES

                                                                            2                                                                                                                                    Page

                                                                            3
                                                                                 CASES
                                                                            4
                                                                                 Arc of Wash. State Inc. v. Braddock,
                                                                            5           427 F.3d 615 (9th Cir. 2005) ............................................................................... 8, 18, 19, 20

                                                                            6 Ashcroft v. Iqbal,
                                                                                     556 U.S. 662 (2009) ............................................................................................................ 12
                                                                            7
                                                                              Baker v. Carr,
                                                                            8        369 U.S. 186 (1962) .................................................................................................. 8, 22, 23

                                                                            9 Bell Atl. Corp. v. Twombly,
                                                                                      550 U.S. 544, 555 (2007) .................................................................................................... 18
                                                                           10
                                                                              Brantley v. Maxwell-Jolly,
                                                                           11         656 F. Supp. 2d 1161 (N.D. Cal. 2009) .............................................................. 8, 16, 17, 18
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 Bryant v. Steele,
                                                                                     25 F. Supp. 3d 233 (E.D.N.Y. 2014) ................................................................................... 15
                                                                           13
                                                                              Cooper v. Simpson Strong-Tie Co., Inc.,
                                                                           14        460 F. Supp. 3d 894 (N.D. Cal. 2020) ................................................................................ 17

                                                                           15 Disability Advocates, Inc. v. N.Y. Coalition for Quality Assisted Living, Inc.,
                                                                                     675 F.3d 149 (2d Cir. 2012) ................................................................................................ 18
                                                                           16
                                                                              Herguan University v. Immigration and Customs Enforcement,
                                                                           17        258 F. Supp. 3d 1050 (N.D. Cal. 2017) .............................................................................. 11

                                                                           18 Joseph S. v. Hogan,
                                                                                     561 F. Supp.2d 280 (E.D.N.Y. 2008) .................................................................................. 18
                                                                           19
                                                                              Leadsinger, Inc. v. BMG Music Pub.,
                                                                           20        512 F.3d 522 (9th Cir. 2008) ............................................................................................... 23

                                                                           21 Love v. Marriott Ownership Resorts, Inc.,
                                                                                     No. 20-CV-07523-CRB, 2021 WL 1176674 (N.D. Cal. Mar. 29, 2021)............................ 23
                                                                           22
                                                                              M.R. v. Dreyfus,
                                                                           23        697 F.3d 706 (9th Cir. 2012) ........................................................................................... 8, 13

                                                                           24 Orgone Cap. III, LLC v. Daubenspeck,
                                                                                     912 F.3d 1039 (7th Cir. 2019) ............................................................................................. 11
                                                                           25
                                                                              Rivera v. Peri & Sons Farms, Inc.,
                                                                           26        735 F.3d 892 (9th Cir. 2013) ............................................................................................... 19

                                                                           27 Sanchez v. Johnson,
                                                                                    416 F.3d 1051 (9th Cir. 2005) ......................................................................................... 8, 20
                                                                           28

                                                                                                                            5                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                                ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                     Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 6 of 24




                                                                            1 Soo Park v. Thompson,
                                                                                     851 F.3d 910 (9th Cir. 2017) ............................................................................................... 17
                                                                            2
                                                                              Spence v. Clinton,
                                                                            3        942 F. Supp. 32 (D.D.C. 1996) ........................................................................................... 22

                                                                            4 Townsend v. Quasim,
                                                                                     328 F.3d 511 (9th Cir. 2003) ..................................................................................... 7, 14, 15
                                                                            5
                                                                              Zivotofsky ex rel. Zivotofsky v. Clinton,
                                                                            6        566 U.S. 189 (2012) ............................................................................................................ 23

                                                                            7

                                                                            8 FEDERAL STATUTES

                                                                            9 42 U.S.C. § 12131(2) ...................................................................................................................... 15
                                                                           10

                                                                           11 STATE STATUTES
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 Cal. Welf. & Instit. Code § 5150......................................................................................... 10, 15, 21

                                                                           13

                                                                           14 REGULATIONS

                                                                           15 28 C.F.R. § 35.130(b)(7) ........................................................................................................... 18, 19

                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                             6                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                                 ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                   Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 7 of 24




                                                                            1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                            2                                   SUMMARY OF THE ARGUMENT

                                                                            3          Like the original Complaint (ECF No. 1), the First Amended Complaint (“FAC,” ECF No.

                                                                            4 52) raises questions of public policy, the structuring of public services, and the allocation of public

                                                                            5 resources. Although Defendants County of Alameda and Alameda County Behavioral Health

                                                                            6 Care Services (“ACBHCS”) (collectively, “Defendants” or the “County”) share the goal of

                                                                            7 providing behavioral health services, including in the community-based setting, policy questions

                                                                            8 about those services are not properly challenged under Olmstead v. L.C. ex rel. Zimring, 527 U.S.

                                                                            9 581 (1999).
                                                                           10          In granting Defendants’ prior Motion to Dismiss, the Court was clear that, to survive a

                                                                           11 subsequent motion, Plaintiff Disability Rights California (“Plaintiff”) would need to shift its focus
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 from the County’s “need to expand and strengthen community based services” and “alleged

                                                                           13 shortcomings in reducing institutionalization” and instead “plausibly state a disability

                                                                           14 discrimination claim.” Order Granting Mots. Dismiss & Den. Mot. Strike 20, Jan. 21, 2021, ECF

                                                                           15 No. 50 (“Order”).

                                                                           16              Because Olmstead applies “where the issue is the location of services, not
                                                                                           whether services will be provided, Townsend [v. Quasim, 328 F.3d 511,
                                                                           17              517 (9th Cir. 2003)], DRC must point to services that could be provided in
                                                                                           the community, or a risk that DRC constituents will need to endure
                                                                           18              institutionalization to receive specific services that could be provided in
                                                                                           the community. Although DRC’s complaint requests that Defendants
                                                                           19              relocate services “from institutions to community-based settings,”
                                                                                           Complaint ¶ 112, DRC does not plead with particularity which services
                                                                           20              the County Defendants must relocate. DRC must also plausibly allege that
                                                                                           the relevant entity’s treatment professionals have determined that
                                                                           21              community placement for receipt of these specific services is appropriate;
                                                                                           that the relevant patients do not oppose such treatment; and that the
                                                                           22              community placement (with respect to these specific services) can be
                                                                                           reasonably accommodated.
                                                                           23
                                                                                Id., p.19. Plaintiff pleads none of this, and the FAC remains fatally deficient.
                                                                           24
                                                                                       Plaintiff has wholly failed to add any factual allegation of any service offered in an
                                                                           25
                                                                                institution that is not provided in the community. Though Plaintiff argues community-based
                                                                           26
                                                                                services are offered at “insufficient levels,” it fails to identify even a single instance in which a
                                                                           27
                                                                                person allegedly needed and did not receive such services. Cf. M.R. v. Dreyfus, 697 F.3d 706,
                                                                           28

                                                                                                                         7                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 8 of 24




                                                                            1 724, 733 (9th Cir. 2012) (holding that it would be discriminatory to offer personal care services in

                                                                            2 an institutional setting but not in the home setting). To the contrary, Plaintiff acknowledges that

                                                                            3 every outpatient service it seeks is currently offered in the community.

                                                                            4          Neither has Plaintiff plausibly alleged that “the relevant entity’s treatment professionals

                                                                            5 have determined that community placement for receipt of these specific services is appropriate.”

                                                                            6 Order 19; Cf. Brantley v. Maxwell-Jolly, 656 F. Supp. 2d 1161 (N.D. Cal. 2009) (relying on each

                                                                            7 plaintiff’s care plan specifying appropriate services). Rather than plead facts, Plaintiff relies on a

                                                                            8 repeated statement that “upon information and belief” the same list of requested services is

                                                                            9 appropriate for each constituent. This is plainly not enough.
                                                                           10          If anything, Plaintiff’s allegations demonstrate that the County’s mental health services

                                                                           11 and offerings are more extensive in an outpatient setting than in an inpatient setting. Unlike in
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 Olmstead, where the plaintiffs were forced to live for many years in an institution to receive

                                                                           13 mental health services, long-term institutionalization is not an issue in Alameda County. See FAC

                                                                           14 ¶ 105 (average length of stay for hospitalized patients at John George is eight days and for post-

                                                                           15 acute stays at Villa Fairmont is four months). The County’s community-based service delivery is

                                                                           16 part of an overall “commitment to deinstitutionalization [that] is genuine, comprehensive and

                                                                           17 reasonable,” which should not be disrupted. Arc of Wash. State Inc. v. Braddock, 427 F.3d 615,

                                                                           18 621 (9th Cir. 2005); Sanchez v. Johnson, 416 F.3d 1051, 1067 (9th Cir. 2005) (same). Judicial

                                                                           19 intervention under Olmstead is thus unwarranted in this case.
                                                                           20          Because, after a years-long investigation and multiple pleadings, Plaintiff has still failed to

                                                                           21 plead the elements of an Olmstead action, instead relying on an expansive and unsupported view

                                                                           22 of Olmstead that would require the Court to engage in policy-making best left to the political

                                                                           23 branches, see Baker v. Carr, 369 U.S. 186, 217 (1962), this Court should dismiss the FAC with

                                                                           24 prejudice.

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                        8                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                     Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 9 of 24




                                                                            1                         I. STATEMENT OF THE ISSUES TO BE DECIDED

                                                                            2 1.        Whether Plaintiff’s Complaint must be dismissed for failure to state a claim under Federal
                                                                                        Rules of Civil Procedure, Rule 12(b)(6) (“Rule 12(b)(6)”)?
                                                                            3
                                                                                      II. STATEMENT OF THE RELEVANT FACTS (PLAINTIFF’S ALLEGATIONS)
                                                                            4
                                                                                        Though disguised as a discrimination suit, this action is a call to expand and improve
                                                                            5
                                                                                community-based services across-the-board in Alameda County. Plaintiff seeks to force the
                                                                            6
                                                                                County to provide community-based services “in a quantity and manner” to prevent adverse
                                                                            7
                                                                                outcomes. FAC ¶ 132(b). Specifically Plaintiff seeks to expand the following services:
                                                                            8
                                                                                rehabilitative mental health services including medication support services, intensive case
                                                                            9
                                                                                management, psychiatric crisis services, substance use disorder treatment, and residential services
                                                                           10
                                                                                (collectively, the “Requested Services”). FAC ¶¶ 61-62. One way to provide the Requested
                                                                           11
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR




                                                                                Services in the community is through Full Service Partnerships (“FSP”) (FAC ¶ 63), which
                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12
                                                                                typically follow the Assertive Community Treatment (“ACT”) model.
                                                                           13
                                                                                A.      The “Requested Services” Encompass All Potential Mental Health Services.
                                                                           14
                                                                                        The Requested Services, here, are defined in a way to swallow the whole of mental health
                                                                           15
                                                                                treatment, making it impossible to compare the services available in institutional and community
                                                                           16
                                                                                settings. Though Plaintiff has worked to streamline its summary of its Requested Services to a
                                                                           17
                                                                                single phrase (i.e., “rehabilitative mental health services including medication support services,
                                                                           18
                                                                                intensive case management, psychiatric crisis services, substance use disorder treatment, and
                                                                           19
                                                                                residential services”) and repeats that phrase over and over (FAC ¶¶ 5, 26, 30, 31, 35, 38, 40, 41,
                                                                           20
                                                                                61, 75, 79, 82, 132), the services that Plaintiff requests the County provide are just as broad as
                                                                           21
                                                                                what was requested in the original Complaint and remain just as elusive.
                                                                           22
                                                                                        In fact, it is difficult to envision a mental health service that would not fall within one of
                                                                           23
                                                                                Plaintiff’s listed broad categories of services. “Rehabilitative mental health services,” for
                                                                           24
                                                                                example, includes “assessment and plan development, medication support services, therapies,
                                                                           25
                                                                                interventions, and education designed to restore, maintain, or increase independence and self-
                                                                           26
                                                                                sufficiency, including employment” and “peer support services.” FAC ¶ 61(a). And “substance
                                                                           27
                                                                                use disorder treatment” includes “medication assisted therapy . . . , outpatient and residential
                                                                           28

                                                                                                                          9                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                              ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 10 of 24




                                                                            1 treatment, counseling and therapy, and peer support services.” FAC ¶ 62.

                                                                            2 B.       All of the Requested Services Are Available In The Community.

                                                                            3          Plaintiff admits that all of the Requested Services are already available in the community

                                                                            4 (FAC ¶ 61), including the most intensive services (FAC ¶ 90). Rather, Plaintiff argues that the

                                                                            5 County fails to provide the community-based services “in a quantity and manner” to prevent

                                                                            6 institutionalizations. FAC ¶ 132(b). Specifically, FSP services “fail to reach” constituents who

                                                                            7 need them, and crisis services “have inadequate capacity, hours of operation, and geographic

                                                                            8 accessibility.” FAC ¶ 88.

                                                                            9 C.       Only Narrow Services Are Currently Available In Institutions.
                                                                           10          Alameda County does not have a long-term inpatient psychiatric facility, and Plaintiff does

                                                                           11 not allege otherwise. The FAC alleges institutional care is temporary and occurs in three settings:
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12             John George’s Psychiatric Emergency Services Unit (“PES”) “provides 24-hour
                                                                                           emergency psychiatric care, seven days a week” and is the only facility in the county to
                                                                           13              do so. FAC ¶ 72. Under California’s civil commitment laws, a person may be
                                                                                           detained at John George’s PES for up to 72 hours if she is gravely disabled or a danger
                                                                           14              to self or others. FAC ¶ 69, n. 9; Cal. Welf. Inst. Code § 5150(a). “Most DRC
                                                                                           Constituents admitted to the PES unit are discharged to the community.” FAC ¶ 77.
                                                                           15
                                                                                          Approximately 25% of those detained to the PES unit are hospitalized in John
                                                                           16              George’s locked inpatient unit. FAC ¶ 79. The average length of stay in John
                                                                                           George’s hospital for DRC Constituents who are homeless is eight days. FAC. ¶ 105.
                                                                           17
                                                                                          Villa Fairmont is a 96-bed, locked “sub-acute” mental health facility. FAC ¶ 82. The
                                                                           18              average length of stay is four months. FAC ¶ 105.

                                                                           19          Plaintiff concludes, with no supporting facts, that the Requested Services are available for
                                                                           20 patients in the hospital at John George and at Villa Fairmont. FAC ¶¶ 79, 82. They “may” be

                                                                           21 available at John George’s PES. FAC ¶ 75.

                                                                           22 D.       Plaintiff Pleads No New Facts About The Three Exemplar Constituents.

                                                                           23          Plaintiff’s three exemplar constituents have each been either detained or hospitalized (the

                                                                           24 FAC does not specify) at John George on many occasions. FAC ¶¶ 29, 34, 40. Rian Walter was a

                                                                           25 patient in Villa Fairmont’s subacute unit on four occasions over a sixteen-year period (FAC ¶ 29),

                                                                           26 and KG had one stay at Villa Fairmont (FAC ¶ 34). There is no allegation that any detention at

                                                                           27 John George was improper (i.e., that the requirements under Cal. Welf. & Inst. Code § 5150 were

                                                                           28 not satisfied), nor is there any allegation that the temporary stays at Villa Fairmont (or John

                                                                                                                       10                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 11 of 24




                                                                            1 George’s hospital, to the extent there were any) were not medically necessary.

                                                                            2          As to each constituent, DRC alleges a nearly identical recitation of the elements of an

                                                                            3 Olmstead action with no factual support:

                                                                            4             Each person “received rehabilitative mental health services including medication
                                                                                           support services, intensive case management, crisis services . . . and residential
                                                                            5              services” when they were institutionalized. FAC ¶¶ 30, 35, 40. Mr. Walter also
                                                                                           received “substance abuse treatment.” FAC ¶¶ 30.
                                                                            6
                                                                                          At some point, the County “failed to provide” each exemplar constituent with needed
                                                                            7              mental health services. FAC ¶¶ 30, 35, 40. Though Plaintiff alleges the County
                                                                                           “failed” to provide the constituents these services, it does allege the services were
                                                                            8              requested and denied or were otherwise unavailable. The FAC does not elaborate on
                                                                                           why or how any missed connection occurred.
                                                                            9
                                                                                          “Upon information and belief, mental health professionals, including mental health
                                                                           10              professionals employed by Defendants or their contractors, have determined that it is
                                                                                           appropriate to provide the following services to [the constituent] in a community
                                                                           11              setting: rehabilitative mental health services, including medication support services,
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR




                                                                                           intensive case management, crisis services . . . and residential services.” FAC ¶¶ 31,
                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12              38, 41. On information and belief, Mr. Walter also requires “substance abuse
                                                                                           treatment.” FAC ¶¶ 30.
                                                                           13
                                                                                       Plaintiff has admitted that each exemplar constituent has access to community-based
                                                                           14
                                                                                services. The FAC acknowledges the County previously provided Mr. Walter with community-
                                                                           15
                                                                                based services, including housing support. FAC ¶¶ 31, 93. Plaintiff’s original Complaint1 makes
                                                                           16
                                                                                clear that Mr. Walter was connected to the highest level of outpatient care, FSP, which includes all
                                                                           17
                                                                                of the services he requests. Compl. ¶¶ 34, 39. KG has also received FSP services and housing
                                                                           18
                                                                                (Compl. ¶ 127), and Ms. Ahmad was connected to outpatient services (Compl. ¶ 34).
                                                                           19
                                                                                                                        III. ARGUMENT
                                                                           20
                                                                                       Each of the pleading deficits addressed below are symptoms of one problem: Plaintiff has
                                                                           21
                                                                                attempted to stretch Olmstead too far. Olmstead is not an avenue for reimagining or expanding
                                                                           22
                                                                                the County’s behavioral health system. It does not offer the opportunity to create the ideal system
                                                                           23
                                                                                of care or even require an adequate care network. Olmstead, 527 U.S. at 603 n.14. Olmstead
                                                                           24
                                                                                actions can only remedy discrimination in the setting in which care is provided. Like Plaintiff’s
                                                                           25

                                                                           26
                                                                                       1
                                                                                       Herguan University v. Immigration and Customs Enforcement, 258 F. Supp. 3d 1050,
                                                                           27 1064 (N.D. Cal. 2017) (finding that emails attached to the original complaint could be considered
                                                                              in deciding a motion to dismiss the amended complaint); Orgone Cap. III, LLC v. Daubenspeck,
                                                                           28 912 F.3d 1039, 1048 (7th Cir. 2019) (finding the district court properly considered the original
                                                                              complaint in dismissing an amended complaint).
                                                                                                                        11                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 12 of 24




                                                                            1 original Complaint, the FAC improperly “focuses on Defendants’ need to expand and strengthen

                                                                            2 community based services so that fewer County residents are institutionalized,” and in fact seeks

                                                                            3 an order requiring the County to provide the Requested Services “in a quantity and manner that

                                                                            4 prevents unnecessary institutionalization.” Compare Order 20 with FAC ¶ 132(b).

                                                                            5          In the end, this case presents a public policy debate and is not a discrimination suit under

                                                                            6 Olmstead and its progeny. For this reason, Plaintiff fails to plead a cause of action and presents

                                                                            7 non-justiciable political questions that should be resolved by the political branches of government.

                                                                            8 A.       The FAC Is Miscast As An Olmstead Action And Should Be Dismissed Under Rule

                                                                            9          12(b)(6)2 For Failure To State A Claim.
                                                                           10          Plaintiff has failed to plead an Olmstead violation because (1) it argues for expanded and

                                                                           11 improved community based services rather than plausibly alleging that any service is being
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 provided in institutional settings that could be, but is not, provided in the community; (2) it pleads

                                                                           13 no facts to support that treatment professionals determined that community placement is

                                                                           14 appropriate; and (3) the service expansion demanded cannot be reasonably accommodated and

                                                                           15 would constitute a fundamental alteration of the County’s mental health system. The FAC should

                                                                           16 be dismissed.

                                                                           17          1.      Plaintiff Has Not Alleged The Denial Of Any Community-Based Service That Is

                                                                           18                  Available In An Institution.

                                                                           19          The first step in pleading an Olmstead action is to “point to services that could be provided
                                                                           20 in the community, or a risk that DRC constituents will need to endure institutionalization to

                                                                           21 receive specific services that could be provided in the community.” Order 19. As this Court held,

                                                                           22 DRC must “plead with particularity which services the County Defendants must relocate” from an

                                                                           23 institution to the community. Id.; see Olmstead, 527 U.S. at 593–94 (plaintiffs were forced to

                                                                           24 reside in a state hospital to receive care that could be appropriately provided in the community);

                                                                           25

                                                                           26          2
                                                                                       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
                                                                              factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
                                                                           27 Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). When deciding a Rule 12(b)(6) motion, the
                                                                              Court must accept the facts pleaded in the complaint as true. However, pleadings that “are no more
                                                                           28 than conclusions . . . are not entitled to the assumption of truth.” Id. at 679.

                                                                                                                        12                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 13 of 24




                                                                            1 M.R., 697 F.3d at 724 (finding an Olmstead violation when the state refused to provide certain

                                                                            2 specific personal care services, which were paid for in a skilled nursing facility but could also be

                                                                            3 provided at home). The FAC adds no facts to meet this burden.

                                                                            4                  a.     Plaintiff Fails to Plead Which Services Are Available In Institutions.

                                                                            5          The Requested Services, here, are defined so as to encompass nearly every conceivable

                                                                            6 mental health service. See supra Part II.A. Despite this Court’s conclusion that Plaintiff’s

                                                                            7 original Complaint did “not plead with particularity which services the County Defendants must

                                                                            8 relocate” (Order 19) and thus did not plausibly allege an Olmstead violation, Plaintiff’s FAC

                                                                            9 continues to repeat this error. In brief, Plaintiff’s FAC summarily concludes that each“[Exemplar
                                                                           10 Constituent] received rehabilitative mental health services including medication support services,

                                                                           11 intensive case management, crisis services . . . and residential services” when institutionalized
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 (FAC ¶¶ 30, 35, 40) and that patients receive the Requested Services at John George’s inpatient

                                                                           13 units and Villa Fairmont’s sub-acute unit (FAC ¶¶ 79, 82) and patients “may receive” the

                                                                           14 Requested Services in John George’s PES (FAC ¶ 75).

                                                                           15          This is not enough. Plaintiffs have simply alleged that the County offers general inpatient

                                                                           16 mental health services, repeatedly invoking a list of Requested Services that encompasses virtually

                                                                           17 any mental health service, without identifying any inpatient service that is not available in the

                                                                           18 community. In the end, these conclusory allegations do not put the County on notice of what

                                                                           19 services are even at issue here.3 The FAC fails to state a cause of action under Olmstead for this
                                                                           20 reason alone.

                                                                           21                  b.     The Requested Services Are Offered In The Community.

                                                                           22          Plaintiff freely admits that the Requested Services are already available in the community.

                                                                           23 FAC ¶ 61. Even the most intensive services identified in the FAC – FSP and supported housing

                                                                           24 services – are currently available in Alameda County. FAC ¶ 90. Plaintiff’s FAC describes an

                                                                           25
                                                                                       3
                                                                           26           Further, in many respects, the conclusion that the Requested Services are available in an
                                                                              institution is implausible on its face. For example, Plaintiff alleges “residential services,” which it
                                                                           27 defines to mean “a rental subsidy” and “services to support the individual’s successful tenancy”
                                                                              are available in an institution. FAC ¶¶ 30, 35, 40, 62. These services are obviously not provided
                                                                           28 in a 72-hour detention, a hospitalization (with an average length of stay of eight days, FAC ¶ 105),
                                                                              or in a post-acute setting (with an average-length of stay of four months, id.).
                                                                                                                        13                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 14 of 24




                                                                            1 unfortunate and high rate of civil commitment in Alameda County and an elevated risk of

                                                                            2 institutionalization (e.g., FAC ¶¶ 83–86), and then goes on to describe community-based services

                                                                            3 and their value (e.g., FAC ¶¶ 87–95). It does not allege any services that are limited to the

                                                                            4 inpatient setting.

                                                                            5          If anything, Plaintiff’s allegations lead to the conclusion that the County’s mental health

                                                                            6 services and offerings are more extensive in an outpatient setting than in an inpatient setting.

                                                                            7 Unlike in Olmstead, where the plaintiffs spent several years in an institution to receive mental

                                                                            8 health services, Alameda County residents primarily receive community-based mental health

                                                                            9 services and do not experience long-term institutionalization. See FAC ¶ 105 (average length of
                                                                           10 stay for hospitalized patients at John George is eight days and for post-acute stays at Villa

                                                                           11 Fairmont is four months). In fact, Plaintiff’s allegations concede that each exemplar constituent
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 was repeatedly discharged to the community. E.g., FAC ¶¶ 30, 35, 40. In the most recent data

                                                                           13 published by the California Department of Health Care Services (“DHCS”), the County did not

                                                                           14 provide 30-day intensive inpatient treatment to any resident, but at least 2,908 individuals received

                                                                           15 these services statewide. RJN, Ex. A, p.5. And the County has limited capacity for sub-acute

                                                                           16 care—Villa Fairmont has 96 beds. FAC ¶ 82. In contrast, the County added 100 new slots to the

                                                                           17 FSP programs in Fiscal Year 2019-20. RJN, Ex. B, pp.14-15. These allegations and judicially

                                                                           18 noticeable facts are consistent with the County prioritizing care in the least restrictive setting (the

                                                                           19 community) rather than long-term institutional care, which is directly at odds with an Olmstead
                                                                           20 violation. Order 19 (Olmstead “does not provide a remedy for when government entities could

                                                                           21 generally do more to keep people from being institutionalized.”); Townsend v. Quasim, 328 F.3d

                                                                           22 511, 518 (9th Cir. 2003) (states are not required to “create new programs that provide heretofore

                                                                           23 unprovided services to assist disabled persons.”).

                                                                           24          Along these lines, Plaintiff fails to point to even one example in which a DRC Constituent

                                                                           25 was not able to access services because services were not available in the community. Though

                                                                           26 Plaintiff alleges that the County “failed to provide” certain undisclosed mental health services to

                                                                           27 each of the three exemplar constituents, it is undisputed that those services are in fact offered in

                                                                           28 the community. FAC ¶¶ 30, 37, 42. Of course, Plaintiff can make no such claim because Plaintiff

                                                                                                                        14                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 15 of 24




                                                                            1 has admitted that all of the exemplar constituents have access to community-based services. Mr.

                                                                            2 Walter was provided community-based services, including housing support. FAC ¶¶ 31, 93. Mr.

                                                                            3 Walter was connected to the highest level of outpatient care, FSP, which includes all of the

                                                                            4 services he requests. Compl. ¶¶ 34, 39. KG also received FSP services and housing (Compl.

                                                                            5 ¶ 127), and Ms. Ahmad was connected to outpatient services (Compl. ¶ 34).

                                                                            6          Rather than alleging discrimination, Plaintiff’s sweeping allegations are better construed as

                                                                            7 a call to “expand and strengthen community-based services” (Order 20), but this is not an

                                                                            8 actionable claim for relief. Olmstead, 527 U.S. at 603 n.14 (“We do not in this opinion hold that

                                                                            9 the ADA imposes on the States a standard of care for whatever medical services [they] render, or
                                                                           10 that the ADA requires States to provide a certain level of benefits to individuals with disabilities.”)

                                                                           11 (citation omitted).
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12          2.      Plaintiff Has Not Pleaded That Treatment Professionals Have Determined That

                                                                           13                  Requested Services Are Appropriate In The Community.

                                                                           14          Plaintiff has not pleaded any facts to support that any individual actually qualifies for

                                                                           15 additional, specific community services that they are not receiving, as the case law requires. Only

                                                                           16 a “qualified individual with a disability” may bring an Olmstead action. Townsend, 328 F.3d at

                                                                           17 516. A “qualified individual” is someone who “meets the essential eligibility requirements for the

                                                                           18 receipt of services or the participation in programs or activities provided by a public entity.” 42

                                                                           19 U.S.C. § 12131(2). To meet this standard, Plaintiff must allege that “the relevant entity’s
                                                                           20 treatment professionals have determined that community placement for receipt of these specific

                                                                           21 services is appropriate.” Order 19-20.

                                                                           22                  a.     Plaintiff Pleads No Undue Institutionalization.

                                                                           23          The “institutional” services alleged here are involuntary detentions4 (i.e., the services

                                                                           24
                                                                                       4
                                                                           25          Involuntary detentions require a finding of probable cause to take a person “into custody”
                                                                              because the person is a danger to himself or others, or is gravely disabled. Cal. Welf. & Inst.
                                                                           26 § 5150. These are not inappropriate institutionalizations. See Bryant v. Steele, 25 F. Supp. 3d
                                                                              233, 242-43 (E.D.N.Y. 2014) (“[A]n accusation that an individual was involuntarily committed on
                                                                           27 the basis of a mental disability cannot serve as a basis . . . for disability discrimination because
                                                                              such a finding would convert every involuntary commitment transport into a civil rights
                                                                           28 violation.”). Nor does a public entity unlawfully discriminate when an individual has to wait a
                                                                              short time for a community placement following proper detention. See Olmstead, 527 U.S. at 606.
                                                                                                                       15                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 16 of 24




                                                                            1 provided at John George’s PES, FAC ¶ 69) and short-term psychiatric institutionalizations, which

                                                                            2 are provided at a time of acute psychological crisis. Plaintiff does not plead that these

                                                                            3 institutionalizations were unnecessary at the time. Rather, Plaintiff erroneously assumes that

                                                                            4 necessary care in an institutional setting – even avoidable necessary care – triggers Olmstead.

                                                                            5 Olmstead prohibits “undue” or “unjustified” placement or retention in an institution. See 527 U.S.

                                                                            6 at 601-02 (“We emphasize that nothing in the ADA or its implementing regulations condones

                                                                            7 termination of institutional settings for persons unable to handle or benefit from community

                                                                            8 settings.”). It is not the case, as Plaintiff seemingly presumes, that repeated detentions and

                                                                            9 hospitalizations alone trigger Olmstead. To the contrary, it is critical that patients who need
                                                                           10 inpatient care can access it, and that care should not be disrupted.

                                                                           11                  b.      Plaintiff Does Not Plead That Any Specific Community Services Are
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12                          Appropriate.

                                                                           13          Plaintiff’s FAC also fails because it fails to plead any facts to support that any individual

                                                                           14 community-based service would be appropriate for a particular constituent, such that a constituent

                                                                           15 would be qualified to receive that service. Plaintiff relies only on the repeated statement that:

                                                                           16 “Upon information and belief, mental health professionals, including mental health professionals

                                                                           17 employed by Defendants or their contractors, have determined that it is appropriate to provide the

                                                                           18 following services to [the constituent] in a community setting: rehabilitative mental health

                                                                           19 services, including medication support services, intensive case management, crisis services…and
                                                                           20 residential services.” FAC ¶¶ 31, 38, 41, 66.5 Plaintiff entirely fails to provide (1) factual support

                                                                           21 for the conclusion that any additional community services are necessary (let alone that any

                                                                           22 physician has certified these services are necessary to prevent institutionalizations) or (2) a clear

                                                                           23 articulation of what services each might actually require, instead asserting (implausibly) that “all

                                                                           24 or virtually all” DRC Constituents are eligible for all the Requested Services. FAC ¶ 66. Cf.

                                                                           25 Brantley v. Maxwell-Jolly, 656 F. Supp. 2d 1161, 1165 (N.D. Cal. 2009) (plaintiffs provided

                                                                           26
                                                                                       5
                                                                           27          The FAC also alleges that, on information and belief, Mr. Walter also requires “substance
                                                                              abuse treatment.” FAC ¶ 30. This itself is non-specific, as Plaintiff defines “substance abuse
                                                                           28 treatment” to include “individual and group services including medication assisted therapy . . . ,
                                                                              outpatient and residential treatment, counseling and therapy, and peer support services.” Id. ¶ 62.
                                                                                                                        16                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 17 of 24




                                                                            1 “Individual Plan of Care (IPC)” specifying “the types of services the applicant requires and the

                                                                            2 amount of time each week those services are necessary.”).

                                                                            3          Plaintiff cannot satisfy its requirement to plead an element by pleading that, on information

                                                                            4 and belief, the element is satisfied. The Ninth Circuit will only allow a plaintiff to plead on

                                                                            5 information and belief “where the facts are peculiarly within the possession and control of the

                                                                            6 defendant or where the belief is based on factual information that makes the inference of

                                                                            7 culpability plausible.” Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017); Cooper v.

                                                                            8 Simpson Strong-Tie Co., Inc., 460 F. Supp. 3d 894, 907 (N.D. Cal. 2020) (pleading on information

                                                                            9 and belief is improper where “all the relevant information is either within Plaintiffs’ knowledge or
                                                                           10 possession, or if it isn’t, Plaintiffs are best positioned to obtain it.”). Here, information about the

                                                                           11 medical needs of the exemplar constituents is not in Defendants’ possession and is most accessible
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 by the exemplar constituents themselves and their statutorily-appointed representatives (FAC

                                                                           13 ¶¶ 17–19) who are bringing this action on their behalf.

                                                                           14          Instead of pleading new facts, Plaintiff treats its FAC as a motion for reconsideration,

                                                                           15 citing to guidance from the U.S. Department of Justice (“DOJ”) and out-of-circuit case law which

                                                                           16 stand for the proposition that an Olmstead plaintiff does not need to provide evidence that the state

                                                                           17 or public entity’s treating professionals have found the care to be appropriate, but can instead rely

                                                                           18 on determinations from their own treating professional or other relevant sources. FAC ¶¶ 52-53,

                                                                           19 n. 4. Plaintiff’s legal citations should not change the Court’s holding that Plaintiff must plead
                                                                           20 “that the relevant entity’s treatment professionals have determined that community placement for

                                                                           21 receipt of these specific services is appropriate.” Order 19–20.

                                                                           22          The Court’s holding, here, is directly supported by the Supreme Court’s decision in

                                                                           23 Olmstead, which itself relied on the determination of the state’s own treatment professionals to

                                                                           24 establish that the plaintiffs were qualified for community-based care. 527 U.S. at 603. In-district

                                                                           25 case law also supports such a determination. In Brantley, for example, each plaintiff presented

                                                                           26 “medical history and physical information from their personal physician . . . and . . . a three-day

                                                                           27 assessment performed by a multi-disciplinary team of clinicians including physicians, registered

                                                                           28 nurses, social workers, physical therapists, recreational therapists and dieticians, among others.”

                                                                                                                        17                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 18 of 24




                                                                            1 656 F. Supp. 2d at 1165.

                                                                            2          The Court is, of course, not bound by out-of-district authority to the contrary. In any case,

                                                                            3 Plaintiff’s cited authority is distinguishable because the cases and guidance contemplate pleading

                                                                            4 significant factual support that the services would be appropriate, and, here, Plaintiff provides no

                                                                            5 such facts. DOJ guidance suggests that a plaintiff could plead evidence from “their own treatment

                                                                            6 providers, from community-based organizations that provide services to people with disabilities

                                                                            7 outside of institutional settings, or from another relevant source.”6 The cases Plaintiff cites also

                                                                            8 require factual support that services are appropriate. Joseph S. v. Hogan, 561 F. Supp.2d 280,

                                                                            9 290–91 (E.D.N.Y. 2008) (relying on allegations that “a mental health professional evaluated” the
                                                                           10 plaintiff); Disability Advocs., Inc. v. Paterson, 653 F. Supp.2d 184, 258–59 (E.D.N.Y. 2009),

                                                                           11 rev’d on other grounds sub nom. Disability Advocates, Inc. v. N.Y. Coalition for Quality Assisted
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 Living, Inc., 675 F.3d 149 (2d Cir. 2012)) (relying on “persuasive evidence from a variety of

                                                                           13 sources,” including an “Assessment Project” that defendants themselves commissioned). No

                                                                           14 similar factual allegations are present here.

                                                                           15          Simply put, it is not clear which constituents need which services that are appropriate but

                                                                           16 cannot be obtained in the community. This is a discrimination action that can only be brought on

                                                                           17 behalf of “qualified” individuals. Those individuals and what specifically they need, as described

                                                                           18 by treating clinicians, must be pleaded. Otherwise, Plaintiff has stated only a “legal conclusion

                                                                           19 couched as a factual allegation,” which is not entitled to the presumption of truth. Bell Atl. Corp.
                                                                           20 v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

                                                                           21          3.     Plaintiff’s Requested Relief Would Fundamentally Alter the County’s Behavioral

                                                                           22                 Health System.

                                                                           23          The integration mandate requires public entities make “reasonable modifications in policies,

                                                                           24 practices, or procedures” that are “necessary to avoid discrimination.” Arc of Wash. State Inc. v.

                                                                           25 Braddock, 427 F.3d 615, 618 (9th Cir. 2005) (citing 28 C.F.R. § 35.130(b)(7)). A public entity is

                                                                           26

                                                                           27
                                                                                       6
                                                                                        Statement of the Department of Justice on Enforcement of the Integration Mandate of
                                                                           28 Title II of the Americans with Disabilities Act and Olmstead v. L.C., available at
                                                                              https://www.ada.gov/olmstead/q&a_olmstead.htm (Feb. 25, 2020).
                                                                                                                       18                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 19 of 24




                                                                            1 not expected to make “modifications [that] would fundamentally alter the nature of the service,

                                                                            2 program, or activity” provided. 28 C.F.R. § 35.130(b)(7). Whether a modification is a fundamental

                                                                            3 alteration depends on “the cost of providing community-based care to the litigants, . . . the range of

                                                                            4 services the State provides others with mental disabilities, and the State’s obligations to mete out

                                                                            5 those services equitably.” Olmstead, 527 U.S. at 597. Courts consider these factors “in view of the

                                                                            6 resources available.” Id. When the public entity demonstrates a “genuine, comprehensive and

                                                                            7 reasonable” commitment to deinstitutionalization, the courts do not interfere. Arc of Wash., 427

                                                                            8 F.3d at 620 (citation omitted).

                                                                            9                  a.      Plaintiff’s Complaint Demands A Fundamental Alteration Of The County’s
                                                                           10                          Behavioral Health System.

                                                                           11          On the face of the FAC, it is clear that the wide-ranging relief Plaintiff seeks would
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 constitute a fundamental alteration of Alameda’s behavioral health system.7 Plaintiff demands the

                                                                           13 expansion of what amounts to the near entirety of potential community-based services. The

                                                                           14 Requested Services span across all potential mental health interventions, including different

                                                                           15 modalities (e.g., individual and therapy, pharmacological interventions, peer support, case

                                                                           16 management, etc.) and by different provider types (e.g., licensed clinicians, non-clinical case

                                                                           17 managers, physicians and nurses, peers, etc.). FAC ¶ 62. The Requested Services potentially span

                                                                           18 all levels of mental health care, too, from general outpatient services to acute crisis intervention to

                                                                           19 high-intensity FSP programs. Plaintiff’s requested injunction would charge this Court with
                                                                           20 developing and prioritizing a menu of appropriate behavioral health services, supplanting the

                                                                           21 County’s role in developing behavioral health policy. Olmstead does not allow this. Instead,

                                                                           22 Olmstead recognizes that public entities must be able to “maintain a range of facilities for the care

                                                                           23 and treatment of persons with diverse mental disabilities,” and “to administer services with an

                                                                           24 even hand.” 527 U.S. at 597.

                                                                           25
                                                                                       7
                                                                           26           This court can (and should) consider the fundamental alteration defense in this motion to
                                                                              dismiss. See Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013) (district court
                                                                           27 properly addressed an affirmative defense raised in a motion to dismiss). Plaintiff itself pleads
                                                                              facts to establish the defense. See infra, Part III.A.3.b; see also 735 F.3d at 902 (“When an
                                                                           28 affirmative defense is obvious on the face of a complaint, [] a defendant can raise that defense in a
                                                                              motion to dismiss.”).
                                                                                                                        19                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 20 of 24




                                                                            1          Where, as here, the Complaint seeks a remedy that would be so comprehensive as to

                                                                            2 constitute a fundamental alteration, the Court should dismiss before subjecting the County to

                                                                            3 broad and burdensome discovery.

                                                                            4                  b.      Alameda’s “Genuine, Comprehensive and Reasonable” Commitment To

                                                                            5                          Deinstitutionalization Should Not Be Disturbed.

                                                                            6          Courts “will not tinker with” a public entity’s behavioral health delivery system where its

                                                                            7 “commitment to deinstitutionalization is genuine, comprehensive and reasonable.” Arc of Wash.,

                                                                            8 427 F.3d at 621 (citations omitted). The Ninth Circuit has considered whether a public entity is

                                                                            9 “genuinely and effectively in the process of deinstitutionalizing disabled persons with an even
                                                                           10 hand.” Id. at 620 (citation omitted). The Sanchez Court refused to require the state to increase

                                                                           11 funding to a program where the state had increased expenditures for individuals in community
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 settings over 10 years, reduced its institutionalized population over four years, and applied for

                                                                           13 increases in the size of its waiver program. Sanchez v. Johnson, 416 F.3d 1051, 1067 (9th Cir.

                                                                           14 2005). Similarly, in Arc of Washington, plaintiffs sought to increase enrollment in Washington’s

                                                                           15 waiver program. The Court refused to modify the state’s program because it was large and had

                                                                           16 increased over the past 20 years, was full, allowed eligible persons to enroll as slots became

                                                                           17 available, had significantly reduced the size of the state’s institutionalized population, and its

                                                                           18 budget increased at the same rate or more than other state agencies. 427 F.3d at 621–22.

                                                                           19          Like in Arc of Washington and Sanchez, ACBHCS has demonstrated a commitment to
                                                                           20 deinstitutionalization and has increased expenditures for and expanded community services.

                                                                           21 Alameda County does not house any of its residents in long-term institutions for the treatment of

                                                                           22 mental illness. See FAC ¶ 105 (average length of stay for hospitalized patients at John George is

                                                                           23 eight days and for post-acute stays at Villa Fairmont is four months); RJN, Ex. A, p.5 (Most recent

                                                                           24 DHCS report showing that Alameda County did not provide 30-day intensive inpatient treatment

                                                                           25 to any resident in FY 2016–17, but at least 2,908 individuals received these services statewide). In

                                                                           26 attempting to support its allegations that current community services are inadequate, Plaintiff cites

                                                                           27 to documents that in fact evidence the County’s commitment to deinstitutionalization and ongoing

                                                                           28 efforts to support and expand community-based services. For example, the FAC incorporates by

                                                                                                                        20                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                 Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 21 of 24




                                                                            1 reference the Innovation Plan Proposal for a Community Assessment and Transport Team

                                                                            2 (“CATT”) in Alameda. FAC ¶ 78, n.10; see RJN, Ex. C. That document describes a project “to

                                                                            3 design, implement and support a crisis response system that reduces the rate of involuntary

                                                                            4 detentions and increases the efficiency and effectiveness of linking clients to needed services” and

                                                                            5 summarizes other ongoing efforts to improve the crisis system of care in Alameda. RJN Ex. C,

                                                                            6 pp. 9-10.8 Similarly, Plaintiff points to the County’s proposed annual plan for Fiscal Year 2018–

                                                                            7 19 (FAC ¶ 90, n.11), which describes Defendant ACBHCS’s proposal to increase capacity and

                                                                            8 payment rates for supportive housing programs in FSPs. RJN, Ex. D, p.8.

                                                                            9          Judicially-noticeable documents further demonstrate the County’s genuine,
                                                                           10 comprehensive, and reasonable commitment to deinstitutionalization. DHCS has certified that

                                                                           11 ACBHCS maintains and monitors an adequate network of providers to deliver specialty
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 behavioral health services. RJN, Ex. E, pp.5, 37. DHCS made this determination after

                                                                           13 “conduct[ing] a comprehensive review of [ACBHCS’s] provider network” pursuant to federal

                                                                           14 regulations and considering compliance areas including network composition and capacity, system

                                                                           15 infrastructure, and language assistance capacity. Id. at 3. And, ACBHCS’s network is growing.

                                                                           16 For State Fiscal Year 2020–21, ACBHCS set aside $136,071,268 in budget authority, a nearly

                                                                           17 55% increase over the previous three-year plan budget. RJN, Ex. F, p.14. The budget increase

                                                                           18 directly responds to “additional homelessness and housing supports, new crisis programming,

                                                                           19 increased capacity in [FSP programming], additional school-based supports and increased
                                                                           20 culturally responsive services.” Id.

                                                                           21          ACBHCS has also increased community-based programming and services. In Fiscal Year

                                                                           22

                                                                           23
                                                                                       8
                                                                                        “The CATT project will promote interagency collaboration . . . to develop a highly
                                                                           24 responsive and efficient mobile psychiatric crisis response system.” Id. at 10. Because the CATT
                                                                              mobile crisis team is able to make medical assessments, law enforcement ia less likely to hold
                                                                           25 someone under Cal. Welf. & Inst. Code § 5150. Id. at 12. The mobile crisis team also has the
                                                                              ability to transport individuals to “sobering centers, residential crisis units, crisis stabilization
                                                                           26 units, or peer respite” rather than a locked psychiatric unit. Id. The CATT was approved on
                                                                              October 25, 2018, with a soft launch in 2020. RJN, Ex. F, p.22; see also RJN, Ex. B, pp.16-17 &
                                                                           27 Ex. D, pp.14-15 (earlier reports providing annual updates on the CATT project and other
                                                                              innovations). When at full capacity, CATT will have a total of 12 teams in the field 7 days a week,
                                                                           28 in addition to the pre-existing Mobile Crisis /Mobile Evaluation Teams that provide mobile crisis
                                                                              services in Alameda County. RJN, Ex. F, p.22
                                                                                                                       21                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 22 of 24




                                                                            1 2019–20, 100 additional slots became available in the FSP program to assist individuals who are

                                                                            2 homeless and struggling with severe mental illness. RJN, Ex. B, p.14-15. For scale, more FSP

                                                                            3 slots opened last year (100) than there are total beds at Villa Fairmont (96). FAC ¶ 82. Six

                                                                            4 additional licensed board and care homes have been brought on (with a seventh site pending) to

                                                                            5 provide services and stable housing for people with disabilities. RJN, Ex. B, p.15.

                                                                            6          ACBHCS’s initiatives to improve size, scope, and quality of services demonstrate the

                                                                            7 County’s “genuine, comprehensive and reasonable” commitment to providing care in the most

                                                                            8 integrated setting. So demonstrated, the Court should not interfere with the County’s policy

                                                                            9 determinations. “It is not reasonable to read the ADA to permit court intervention in these
                                                                           10 decisions.” Olmstead, 527 U.S. 581 at 612–13 (Kennedy, J., concurring) (noting that “[g]rave

                                                                           11 constitutional concerns are raised when a federal court is given the authority to review the State’s
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 choices in basic matters such as establishing or declining to establish new programs”).

                                                                           13 B.       Plaintiff’s Policy-Oriented Claims Exceed The Bounds Of Olmstead And Raise Non-

                                                                           14          Justiciable Political Questions.

                                                                           15          Plaintiff’s FAC should be dismissed because it stretches Olmstead to the point of

                                                                           16 presenting a non-justiciable political question. The Supreme Court has delineated six

                                                                           17 circumstances in which an issue might present a political question, and this case presents at least

                                                                           18 the second and third of these factors, namely “a lack of judicially discoverable and manageable

                                                                           19 standards for resolving it” and “the impossibility of deciding without an initial policy
                                                                           20 determination of a kind clearly for nonjudicial discretion.” Baker v. Carr , 369 U.S. 186, 217

                                                                           21 (1962). “The presence of any one of these factors is sufficient to render an issue nonjusticiable.”

                                                                           22 Spence v. Clinton, 942 F. Supp. 32, 39 (D.D.C. 1996).

                                                                           23          There are no judicially discoverable and manageable standards for resolving Plaintiff’s

                                                                           24 claims because, as discussed in Part III.A, supra, Plaintiff’s requested remedy – to require

                                                                           25 Defendants to expand and improve the Alameda County mental health network – sounds in public

                                                                           26 policy rather than discrimination, making the ADA’s standards inapposite. Resolving Plaintiff’s

                                                                           27 claims requires policy determinations about management of scarce public resources to develop,

                                                                           28 implement, and manage appropriate behavioral health services programs. See, e.g., Zivotofsky ex

                                                                                                                       22                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                            ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                  Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 23 of 24




                                                                            1 rel. Zivotofsky v. Clinton, 566 U.S. 189, 204–05 (2012) (Sotomayor, J., concurring) (“The second

                                                                            2 and third Baker factors reflect circumstances in which a dispute calls for decision making beyond

                                                                            3 courts’ competence. . . When a court is given no standard by which to adjudicate a dispute, or

                                                                            4 cannot resolve a dispute in the absence of a yet-unmade policy determination charged to a political

                                                                            5 branch, resolution of the suit is beyond the judicial role envisioned by Article III.”). Plaintiff uses

                                                                            6 the language of discrimination to address core public policy concerns that are properly left to the

                                                                            7 political branches, and this Court should decline Plaintiff’s invitation to exceed the judicial role

                                                                            8 envisioned by Article III.

                                                                            9 C.       Further Amendment Would be Futile.
                                                                           10          For the reasons discussed herein, this Court should dismiss the FAC with prejudice. The

                                                                           11 FAC should be dismissed without leave to amend because Plaintiff has repeatedly failed to cure
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12 deficiencies and further amendment would be futile. Leadsinger, Inc. v. BMG Music Pub., 512

                                                                           13 F.3d 522, 532 (9th Cir. 2008); Love v. Marriott Ownership Resorts, Inc., No. 20-CV-07523-CRB,

                                                                           14 2021 WL 1176674 (N.D. Cal. Mar. 29, 2021) (granting motion to dismiss in ADA case with

                                                                           15 prejudice). Plaintiff initiated an investigation into this matter in 2018, including extensive pre-

                                                                           16 litigation discovery and inspections of all relevant facilities, issued written findings in 2019, filed

                                                                           17 a complaint in 2020, and filed the FAC in 2021. FAC ¶ 3; Compl., Ex. A, ECF No. 1. Despite

                                                                           18 this, Plaintiff can still only allege “shortcomings in reducing institutionalization” rather than

                                                                           19 “plausibly stat[ing] a disability discrimination claim” (Order 20), confirming the futility of further
                                                                           20 amendments.

                                                                           21                                           IV. CONCLUSION

                                                                           22          With this case, Plaintiff seeks to reimagine and improve the community-based network of

                                                                           23 care in Alameda County. As a matter of law, an Olmstead case does not provide that remedy. The

                                                                           24 FAC should be dismissed with prejudice.

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                        23                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                             ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                Case 3:20-cv-05256-CRB Document 55 Filed 04/01/21 Page 24 of 24




                                                                            1 DATED: April 1, 2021                HOOPER, LUNDY & BOOKMAN, P.C.

                                                                            2

                                                                            3
                                                                                                                  By:         /s/ Jordan Kearney
                                                                            4                                                      JORDAN KEARNEY
                                                                                                                                 KATRINA A. PAGONIS
                                                                            5                                                LINDA RANDLETT KOLLAR
                                                                            6
                                                                                                                  Attorneys for COUNTY OF ALAMEDA and
                                                                            7                                     ALAMEDA COUNTY BEHAVIORAL HEALTH
                                                                                                                  CARE SERVICES
                                                                            8

                                                                            9
                                                                           10

                                                                           11
HOOPER, LUNDY & BOOKMAN, P.C.
                                101 MONTGOMERY STREET, 11TH FLOOR

                                 TEL (415) 875-8500 • FAX (415) 986-2157
                                  SAN FRANCISCO, CALIFORNIA 94104




                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                     24                     Case No. 3:20-cv-05256-CRB
7054443.10                                                                          ALAMEDA COUNTY’S AND ACBHCS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
